Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 was filed before the mailing date of the Non-final rejection on 3/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface of the heat sink is disposed slightly above an outer surface of the insulation layer in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ ELECTRONIC MODULE WITH IMPROVED HEAT DISSIPATION ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 8, 10, 13, 14, and 16-19 are rejected under 35 U.S.C. 102b as being clearly anticipated by Majumdar et al. (US 5,703,399).
With respect to Claims 1, 5, 8, 10, and 16, Mujumdar teaches a semiconductor package 102 comprising a die pad, a semiconductor die 4a, and an encapsulant 7.  The encapsulant 7 comprising a first main face and a second main face opposite to the first main face.  The die pad comprising a first main face and a second main face opposite to the first main face.  The semiconductor die 4a being disposed on the second main face of the die pad.  An insulation layer 2 on at least a portion of the first main face of the encapsulant 7 and on the first main face of the die pad.  The insulation layer 2 being electrically insulating and thermally conducting.  A heatsink 1 (i.e. made of Cu foil) on or in the insulation layer 2, wherein a main face of the heatsink 1 is exposed to the outside (see col. 7 lines 60-67, col. 8 lines 1-67, and col. 9 lines 1-50; Figs. 2, and 5-10).
 	With respect to Claims 2 and 3, Majumdar teaches wherein the insulation layer 2comprises at least one of a resin matrix material, a thermoset material, an epoxy, a silicone, a thermal interface material, a thermoplastic, a thermal adhesive, a thermoplastic, and a thermal interface material (see col. 8 lines 21-35).
 	With respect to Claim 4, Majumdar teaches wherein the filler material comprises particles of at least one of SiO, Al0, AIN, and BN (see col. 8 lines 27-35).
 	With respect to Claim 6, Majumdar teaches wherein the heatsink is plate-like (see Figs. 2 and 5-10).
 	With respect to Claim 13, Majumdar teaches wherein the die pad is part of a leadframe 3 (see Figs. 1 and 5-10).

With respect to Claim 16, Majumdar teaches wherein applying the insulation layer and the heat spreader comprises molding (see col. 9 lines 5-24; Fig. 5).
With respect to Claim 18, Majumdar teaches the insulation layer and the heatsink are applied such that the heatsink is embedded in the insulation layer and an outer surface of the heatsink is disposed slightly above an outer surface of the insulation layer (see Figs. 13 and 14).
With respect to Claim 19, Majumdar teaches two or more electronic modules are fabricated in parallel (see 
8. 	Claims 1, 13, 14, and 16 are rejected under 35 U.S.C. 102b as being clearly anticipated by Wang (US 2014/0210093).
With respect to Claims 1 and 16, Wang teaches a semiconductor package 10 comprising a die pad, a semiconductor die 25, and an encapsulant 30.  The encapsulant 30 comprising a first main face and a second main face opposite to the first main face.  The die pad comprising a first main face and a second main face opposite to the first main face.  The semiconductor die 25 being disposed on the second main face of the die pad.  An insulation layer 21 on at least a portion of the first main face of the encapsulant 30 and on the first main face of the die pad.  The insulation layer 21 being electrically insulating and thermally conducting.  A heatsink 2 on or in the insulation layer 21, wherein a main face of the heatsink 2 is exposed to the outside (see paragraphs 31-56; Figs. 1, 6, 9, and 13).

 With respect to Claim 14, Wang teaches one or more further die pads.  One or more further semiconductor dies each further semiconductor die being disposed on one of the one or more further die pads (see Figs. 1, 6, 9, and 13).

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 5,703,399) as applied to claim 1 above, and further in view of Kimura et al. (US 10,770,380) and Lee et al. (US 2010/0176498).
With respect to Claim 7, Majumdar discloses the claim invention except for wherein a thickness of the plate-like heatsink is in a range of 100 pm to 5 mm.  However, Kimura discloses the heat sink 510 having a thickness larger than the lead frame 210.  Thus, the heat sink 6 in Fig. 4 would be greater than .2mm which is the range between of 100 pm to 5 mm (see col. 54 lines 20-27 and col. 61 lines 13-19).  Thus, Majumdar and Kimura have substantially the same environment of a plurality of chips mounted and electrically connected to a lead frame in a semiconductor package with a heat sink attached to the semiconductor package.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating heat sink having the claimed thickness for the heat sink of Majumdar, since the claimed thickness of the heat sink would facilitate in dissipating heat from the plurality of chips in the semiconductor package as evident by Kimura.
 	With respect to Claim 9, it is well known in the semiconductor industry to have a heat sink as a foil for dissipating heat from a plurality of chips in a semiconductor package, wherein the foil has a thickness in a rage of 5 micrometers to 100 micrometers ( i.e. 30 – 50 micrometers) as taught by Lee (see paragraph 47).
 	With respect to Claims 11 and 12, Majumdar discloses the heatsink comprises a base body (i.e. made of aluminum) and a layer (i.e. made of silver) disposed on the base body (see col. 13 lines 20-25).
12. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 5,703,399) as applied to claim 1 above, and further in view of Lim et al. (US 8,810,014).

Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.

Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.













AC/March 12, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897.